Title: From James Madison to Benjamin Fry, 14 October 1818
From: Madison, James
To: Fry, Benjamin


Sir
Montpellier Ocr. 14 1818
I should very readily offer you any information or advice which might be useful in the pursuit of your claim for the loss referred to in your letter of the 4th. inst: but the great lapse of time has effaced from my memory, if it ever possessed, any circumstances which are not preserved in the Department of State, or can be furnished by yourself: and with respect to the course now remaining to you, I need scarcely suggest that the case seems from the nature of it to belong in the first instance at least to that Department which can best judge of the steps suited to it. With respect
James Madison
